FILED:   February 4, 2003

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 03-1116
                   (CA-02-2739-JFM, CA-00-1332-MDL)



In Re: MICROSOFT CORPORATION
       ANTITRUST LITIGATION



SUN MICROSYSTEMS, a Delaware corporation,

                                                  Plaintiff - Appellee,

          versus


MICROSOFT    CORPORATION,       a    Washington
corporation,

                                                 Defendant - Appellant.


WILDTANGENT, INCORPORATED,

                                        Amicus Supporting Appellant.




                            CORRECTED ORDER



     Appellant has filed motions for stay pending appeal, to

expedite appeal, and to file a deferred appendix.          Appellee has

filed a response in opposition to the motion for stay pending

appeal, and a response consenting to the motion to expedite and to

file a deferred appendix.
     Potential intervenor, WildTangent, Inc., has filed a motion

for leave to intervene, consented to by appellant.    Appellee filed

a response in opposition.

     The Court grants the motions for stay, to expedite, and to

file a deferred appendix.   The Court denies the motion for leave to

intervene; however, the papers filed by WildTangent, Inc., will be

accepted as a brief amicus curiae.

     Entered at the direction of Judge Gregory with the concurrence

of Judge Widener and Judge Niemeyer.

                                     For the Court,



                                     /s/ Patricia S. Connor
                                               CLERK